PROMISSORY NOTE $2,719,454.29 Due Date: March 27, 2009 For value received, the undersigned, jointly and severally, promise to pay to the order of Forest River, Inc. the sum of Two Million Seven Hundred Nineteen Thousand Four Hundred Fifty-four and 29/100 Dollars ($2,719,454.29) at 55470 County Road 1, Elkhart, Indiana 46514 or at such other place as the holder hereof may direct in writing, with interest on the unpaid balance at the rate of Ten Percent (10%) per annum from February 19, 2009 until paid, with attorney's fees and costs of collection, and without relief from valuation and appraisement laws. Payment of principal and interest is to be made in full on or before March 27, 2009. This note may be prepaid in full or in part at any time. In the event of default in payment on the due date, the entire unpaid balance of principal and interest shall become due and payable immediately, without notice, at the election of the holder hereof. The makers and endorsers, jointly and severally, waive demand, presentment, protest, notice of protest and notice of payment or dishonor of this note, and each of them consents to extensions of the time of payment of this note without notice.
